RADER, Circuit Judge,
dissenting.
I would affirm the Claims Court’s judgment. The Claims Court held that, after May 1980, these Customs workers performed no services covered by the 1911 Act. Thus, the Government properly paid them time and one-half overtime under the Federal Employees Pay Act (FEPA), 5 U.S.C. § 5542 (1988). The 1911 Act does not provide double overtime for search and seizure of vessels apprehended for violation of U.S. immigration laws. Rather, the 1911 Act—its language, legislative history, and implementing regulations—supports the Claims Court’s ruling.
I.
To halt the illegal Mariel boatlift, the Government instituted an inter-agency interdiction of vessels en route from Cuba to Florida. The Customs Service cooperated with the United States Immigration and Naturalization Service (INS), Public Health Service, Coast Guard, Navy, Marine Corps, and Marshal’s Service in the interdiction. As boats from Cuba entered United States waters, United States vessels intercepted and directed them to Key West, Florida. At Key West, Customs inspectors boarded, searched, and often seized the vessels, and took custody of the illegal aliens. During the Mariel interdiction, the INS, the Mar*1571shal’s Service, and other federal employees received time-and-one-half pay under FEPA for overtime work.
At the boatlift’s outset, before detection of widespread illegal activity, Customs officers received overtime payments under the 1911 Act at a rate of twice their normal pay. In April and May 1980, the Attorney General of the United States and the Regional Commissioner of the Customs Service ordered the seizure of vessels and arrest of boat owners and operators. From that time forward, appellants received a regular time-and-one-half overtime rate under FEPA.
II.
This appeal presents a question of statutory interpretation: did the 1911 Act cover appellants’ work after May 1980? Sections 261 and 267 of the 1911 Act provide extra overtime pay only for specific “overtime services.” These services include Customs’ normal monitoring of commercial cargo, not search and seizure activities to halt the influx of illegal aliens. Moreover, under the 1911 Act, the Customs Service only provides these “overtime services” for licensees who have requested the after-hours inspections.
Section 261 sets forth what activities qualify as “overtime services.” “Boarding vessels,” for instance, qualifies as a 1911 Act service. Title 19 describes “boarding vessels” as the typical monitoring of commercial traffic, i.e., examining “the manifest and other documents” and inspecting any “trunk, package, or cargo on board.” 19 U.S.C. § 1581(a) (1988). Section 267 limits extra pay to services “in connection with the lading or unlading of cargo ... or examination of passengers’ baggage.” Under sections 261 and 267, Customs workers receive extra overtime pay only for inspecting cargo and baggage.
These Customs workers did not inspect cargo or baggage, but apprehended and processed illegal aliens. In setting forth the undisputed facts in this summary judgment proceeding, the Claims Court found that these Customs workers “assisted in meeting the incoming boats, providing humanitarian aid to refugees and, in appropriate circumstances, securing and seizing ships and arresting ship captains.” National Treasury Employees Union v. United States, 20 Cl.Ct. 490, 491 (1990). These activities have nothing to do with “lading and unlading of cargo.” Consequently, these activities do not fit within the 1911 Act. By its terms, the 1911 Act granted extra overtime pay for inspecting cargo, not for checking refugees’ visas or arresting illegal aliens. To shoehorn appellants’ searches of illegal aliens into the tight language of the 1911 Act, the majority in effect treats the illegal refugees as “cargo” (“human cargo?”).
The majority correctly states: “Customs inspectors are employed to interdict, or to assess duties upon, otherwise illegally imported commodities.” In this case, however, illegal aliens are not “commodities.” Moreover, the Customs Service pays its employees overtime for these regular services under the FEPA. The double overtime of the 1911 Act comes only for specified “overtime services” and only after compliance with several other legal requirements.
Both sections 261 and 267 require vessel captains to file a request and obtain a license before the Customs Service assigns inspectors to perform “overtime services.” Various Customs regulations amplify these requirements. Section 4.10 of 19 C.F.R. (1980) requires carriers to file an official “request for overtime services.” Upon receipt of an official written request and a “cash deposit” to cover the cost of the services, the Customs Service issues a special license for the overtime services and assigns workers to duty. See 19 C.F.R. § 24.16(c); §§ 4.30(a)-(d). Section 4.30(h) of 19 C.F.R. specifies that special licenses shall issue only “on the ground of commercial necessity.”
During the 1980 Mariel boatlift, the undisputed facts show that no vessel captain or owner filed an official or unofficial request for “overtime services.” No vessel captain or owner posted a bond for “overtime services.” No vessel captain or owner showed a commercial necessity justifying *1572issuance of a special license. And no vessel captain or owner obtained a special license for “overtime services.” Consequently, the Customs Service did not assign any inspectors to perform any services under the 1911 Act. Indeed, without a request, bond, showing of commercial necessity, and issuance of a special license, no Customs services fit within the terms of the 1911 Act.
Under the heading “Extra Compensation,” section 1451 of title 19 restates and amplifies these requirements for additional overtime. Section 1451 states:
Before any such special license to unlade shall be granted, the ... owner ... of such vessel ... shall be required to deposit sufficient money to pay, or to give a bond in an amount fixed by the Secretary____
19 U.S.C. § 1451 (1988). Thus, section 1451 sets forth the special license and bonding requirements.
Next, section 1451 addresses the request requirement for “extra compensation”:
Upon a request made by the owner ... of a vessel ... for overtime services of customs officers or employees at night or on a Sunday or holiday, the appropriate customs officer shall assign sufficient customs officers ... if available to perform any such services____but only if the person requesting such services ... gives a bond____ Nothing in this section shall be construed to impair the existing authority of the Treasury Department to assign customs officers or employees to regular tours of duty at nights or on Sundays or holidays when such assignments are in the public interest____
Id. Therefore, unless the public interest dictates otherwise, the Customs Service may not even assign workers to perform overtime services until a vessel owner properly requests and complies with the licensing and bonding requirements. As the Claims Court found, no vessel captain or owner made a request, let alone gave a bond or obtained a special license. Therefore, the Customs Service was never authorized to assign any inspectors to perform 1911 Act services.
The majority relies upon the language in section 267 providing extra compensation when the workers report to duty, regardless of whether actual unlading takes place. This language merely underscores that the Customs Service only assigns workers to report for duty after the vessel captain has requested and posted a bond for “overtime services.” The Claims Court correctly discerned that no vessel captain or owner ever made a request.
The majority nonetheless finds that the vessel captains may have “impliedly” requested inspections. The majority disregards the absence of a bond, the absence of a special license, and the absence of assignment to perform “overtime services.” Even so, the first answer to the majority is that the 1911 Act, the Customs regulations, and section 1451 do not permit vessels to make an implied request or to file an implied bond or to obtain an implied license. Nor may Customs workers be impliedly assigned to overtime duties under the 1911 Act.1
Moreover, the majority suggests that the Mariel boat captains made implied requests for inspections by illegally entering United States waters. Lawbreakers do not generally request detection by implication or otherwise. These boat captains entered United States waters in the dead of night. Their vessels were crammed with illegal aliens. These captains were not requesting inspection, but avoiding detection.
III.
The purpose of the 1911 Act reveals the reason for its detailed requirements. Con*1573gress enacted the 1911 Act to provide convenient after-hours inspections to commercial carriers who were in a hurry and willing to pay to get immediate inspections. Congressman Moore, a sponsor of the 1911 Act, explained this purpose:
There is no provision for the quick lading or unlading of tramp steamers____ Much of this commerce [iron ore] is brought by tramp steamers, and they desire to get away quickly, but they are held up through the usual regulations ____ [I] think the mind of the committee should be disabused of the fact that the Government would be financially affected by the passage of this proposed law. The owner of the vessel pays for this extra work. He is perfectly willing to pay for the extra work____ The owner of a vessel comes in and wants to get away, and he asks the privilege of unlading at night____
Hearings on H.R. 9525 Before the House Committee on Ways and Means, 61st Cong., 2d Sess. 461, 462 (May 5, 1910); see also, id. at 470.
The 1911 Act gave carriers an option to speed up unlading by requesting and paying for after-hours Customs services. This purpose—to provide quick port turnarounds for commercial carriers—hardly encompasses policing an influx of illegal aliens.
IY.
The Supreme Court emphasized these requirements of the 1911 Act in United States v. Myers, 320 U.S. 561, 566, 64 S.Ct. 337, 341, 88 L.Ed. 312 (1944) (footnotes omitted):
A carrier may procure customs service at night only by special license, and the statutes say the extra compensation shall be paid “by the licensee”____
The legislative history shows that the proponents of extra compensation constantly made the point that the Government would not be out of pocket by the legislation.
While Myers held that the 1911 Act “create[d] an obligation on the part of the United States to pay to inspectors such sums as they may earn under their provisions,” id. at 567, 64 S.Ct. at 341, the Court based this holding on the Government’s authority to issue special licenses upon request and collect reimbursements from the carriers.2 In other words, the Government has an obligation to pay Customs workers for 1911 Act services because only the Government, as the Act directs, can recover the costs of those services from boat owners.
Myers dealt with inspections of traffic across the U.S.-Canadian border. As soon as Myers issued, the Customs Service began to collect the inspection fees at the borders. These Customs collections, however, jeopardized border traffic. When drafting legislation to correct the border problems caused by the Myers decision, the Senate Finance Committee in 1944 noted:
The result of the Myers decision was. ... that [Customs inspection] service could be provided only upon the specific request of the operators of such facilities and conditioned upon furnishing of bond by them for reimbursement to the United States of extra compensation payable to customs officers and employees assigned to such duty.
S.Rep. No. 858, 78th Cong., 2d Sess. 1 (1944). As the Court of Claims explained, the bridges and tunnels “threatened to close on Sundays and holidays if the [1911] law [requiring payment] was enforced.” O’Rourke v. United States, 109 Ct.Cl. 33, 42 (1947).
*1574Congress intervened. Within a few weeks, Congress amended section 1451 to alleviate the threat. After the provisions of section 1451 requiring a request, a bond, a license, and assignment of Customs’ workers, Congress added:
Provided, That the provisions of this section [that] require payment of compensation by the ... owner ... of a vessel or conveyance shall not apply to ... a highway vehicle, bridge, tunnel, or ferry, between the United States and Canada or between the United States and Mexico ____
19 U.S.C. § 1451. This proviso expressly excused the Customs Service from seeking payment at both U.S. land borders. Border traffic could flow again. Congress expressly adopted the Myers rule (requiring the Government to pay 1911 Act overtime if not collected from a traveller) for both U.S. land borders.
To prevent any misunderstanding, the proviso further stated that the Customs Service “shall assign customs officers and employees to duty at such times during the twenty-four hours of each day ... to facilitate the inspection.” Id. This language was necessary because section 1451 stated that the Service would only assign workers after satisfaction of the Act’s request and licensing requirements. The 1944 Amendment clarified that the Service may assign workers at these borders without collecting overtime pay from travellers.
Finally the 1944 Amendment stated: Officers and employees assigned to such duty at night or on Sunday or a holiday shall be paid compensation in accordance with existing law as interpreted by the United States Supreme Court in the case of the United States v. Howard C. Myers, (320 U.S. 561 [64 S.Ct. 337, 88 L.Ed. 312])....
Id. The Act codified Myers for Customs workers at U.S. land borders. The Act required the Government to assign inspectors on the Canadian and Mexican borders and pay them extra overtime regardless of whether it received a request, bond, or repayment from travellers.
As noted by the majority, the committee report shows that Congress adopted Myers as the rule governing payment of Customs workers at the Canadian and Mexican borders. The language, intent, and legislative history of the 1944 Amendment show that Congress tried to correct the difficulties in the wake of Myers by limiting the case to U.S. land borders. See also, O’Rourke, 109 Ct.Cl. at 42.
The section 1451 proviso expressly mentions Myers. Rarely does Congress ever refer to a court case by name in a statute. Congress thus made clear that its enactment responded to the Myers situation. The 1944 Amendment’s response, by its unambiguous terms, authorized 1911 Act pay for Customs workers on the Canadian and Mexican borders without prior requests, bonds, or licenses. For all other circumstances section 1451 continued to require requests, bonds, licenses, and assignment before the award of extra compensation.
The majority suggests that O’Rourke shows that Myers eliminated the request, bond, licensing, and assignment requirements even after the limitations of the 1944 Amendment. In the first place, Myers did not eliminate these legal requirements, but expressly based the Government’s duty to pay workers on its ability to seek payment from licensees. Moreover, O’Rourke—like Congress—specifically limited Myers to “customs employees at ports served by the various kinds of toll facilities, bridges, tunnels, ferries, etc. such as are found in Detroit.” Id. at 43. Most important, however, O’Rourke concerned solely services performed on the Canadian border. O’Rourke, 109 Ct.Cl. at 36. Therefore, the Court of Claims decided the case under the section 1451 proviso. Id. at 44-46. Because section 1451’s proviso required the Government to pay inspectors at U.S. land borders even without reimbursement, the Court of Claims awarded extra compensation to the Customs inspector on the Canadian border. Id. at 51. Brown v. United States, 109 Ct.Cl. 52 (1947) and Ostroot v. United States, 109 Ct.Cl. 57 (1947) also applied the 1944 Amendment to workers on the Canadian border.
*1575This case, however, does not involve a “highway vehicle, bridge, tunnel, or ferry” and has nothing to do with the Canadian or Mexican borders. Congress expressly adopted the Myers exception for those situations and those alone. This case involves sea vessels from Cuba arriving in Florida. Because this case does not fall within the terms of the 1944 proviso to section 1451, the rest of section 1451 applies. In other words, a Customs worker only qualifies for “extra compensation” after assigned by the Service to inspect a vessel complying with the request, bond, and license requirements.
The majority does not show that the Customs workers on the Mariel interdiction were assigned to duties under the 1911 Act. The majority does not show requests, bonds, licenses, or assignments. Instead the majority finds implied requests for inspections of merchant cargo in the midnight seizure of refugee smugglers.
V.
The majority states too little and assumes too much. The majority assumes that the 1911 Act, which expressly refers to checking cargo and baggage, covers a search and seizure operation. It assumes that human refugees are cargo. It assumes that searches and arrests are unlading of cargo. It assumes that midnight evasion tactics are implied requests for commercial inspections. It assumes that the requests, bonds, and special licenses required by sections 1451, 261 and 267 are unnecessary. It assumes the Customs Service assigned these workers to 1911 Act duties. It assumes that the 1944 Amendment—enacted to eliminate the need for payments at U.S. land borders—does not say what it says.
The provisions of the 1911 Act do not entitle appellants to additional overtime pay in this case. The Customs employees did not perform services within the meaning of the 1911 Act. Congress wrote the 1911 Act to benefit carriers seeking after-hours processing of normal commercial cargo. The operation to seize illegal alien traffickers did not include any 1911 Act Court granted summary judgment Government. For these reasons, fully dissent. services. The Claims correctly for the I respect-

. 19 C.F.R. § 24.16(c)(2) (1980) does not alter the request, assignment, and bond requirements for "pleasure vessels or private aircraft." The regulation states: "In each such case the assignment to perform services shall be conditional upon the receipt of the appropriate application and security." Id. In addition, this pleasure vessel procedure—the procedure is limited to “pleasure,” not private, vessels—hardly applies to the Mariel boatlift. Moreover, the record contains no evidence that the detailed receipting procedures of 19 C.F.R. § 24.16(c)(2) were used during the interdiction.


. Contrary to the majority’s view, United States v. Myers, 320 U.S. 561, 64 S.Ct. 337, 88 L.Ed. 312 (1944), does not suggest that a boat captain need not request services to trigger 1911 Act pay. In Myers, as the Claims Court noted in this case, the Supreme Court expressly upheld the 1911 Act requirement for a bond and a license before after-hours unlading of cargo. Myers, 320 U.S. at 561, 566-67, 64 S.Ct. at 341. A carrier obtains a license by making a request and posting a bond. Furthermore, the Court of Claims stated expressly that the carriers inspected in Myers received a permit “on application for the service desired.” Myers v. United States, 99 Ct.Cl. 158, 163 (1943). The Myers case does not support the notion that carriers may make an implied request for 1911 Act inspections, let alone for searches and seizures to detect illegal activity.